993 F.2d 642
Frederick LASHLEY, Appellant,v.William ARMONTROUT, Warden, Missouri Department ofCorrections, Appellee.
No. 90-1036.
United States Court of Appeals,Eighth Circuit.
May 19, 1993.

Appeal from the United States District Court for the Eastern District of Missouri;  Edward L. Filippine, Chief Judge.


1
Prior report:  8 Cir., 957 F.2d 1495.


2
On the court's own motion, the opinion and judgment filed in this appeal on March 4, 1992 are vacated.   The mandate issued on July 8, 1992 is hereby recalled.